Title: Instruction to Virginia Delegates in re Treaty of Commerce, 23–24 May 1783
From: House of Delegates
To: Virginia Delegates


Editorial Note
On 22 May 1783 the Virginia House of Delegates referred to the Committee of Commerce the letter of 13 May from the delegates in Congress to Governor Benjamin Harrison (Delegates to Harrison, 13 May 1783, ed. n.; JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., May 1783, p. 16). On 23 May, instead of the committee’s recommendation, the House of Delegates unanimously adopted a resolution of instruction drafted by Joseph Jones. The Senate concurred the next day (JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., May 1783, pp. 17–18, 19; Jones to JM, 25 May 1783).
 
In the House of Delegates
Friday 23d. of May 1783
Resolved that the Delegates from this State to Congress be instructed that the Legislature approve a treaty of Commerce with Great Britain upon principles of reciprocity desiring however that no treaty of Commerce between these States and any power whatsoever may be finally concluded on, before the same shall have been sent to Congress for approbation and the different States have had an opportunity of considering it, that in the mean time the Legislature approve of a provisional treaty with Great Britain whereby the Commercial intercourse between the two Countries may be facilitated.





Teste




John Beckley Clk HD:


1783 May 24h.




Agreed to by the Senate.




Will Drew. C. S





